Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Claims 10-13 have been cancelled.
New claim 18 has been added.
Claims 4-8 and 16-18 are pending in this application and allowed in this office action.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
6.	Rejection of claims 4-8 and 16 under 35 U.S.C. 103 as being unpatentable over Forooshani et al (Journal of Polymer Science Part A, 2016, 55: 9-33, cited in the previous office action) in view of Seo et al (KR-10-2015-0143173, filed with IDS) and Kim et al (US 2016/0376738, cited in the previous office action) and Boyce et al (US Patent No. 6294187, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims and Applicant’s persuasive arguments.

8.	Objection to claim 17 is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 4-8 and 16-17 under 35 U.S.C. 103 as being unpatentable over Forooshani et al (Journal of Polymer Science Part A, 2016, 55: 9-33, cited in the previous office action) in view of Seo et al (KR-10-2015-0143173, filed with IDS) and Kim et al (US 2016/0376738, cited in the previous office action) and Boyce et al (US Patent No. 6294187, cited in the previous office action) in further view of Bahar et al (Pharmaceuticals, 2013, 6: 1543-1575, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims and Applicant’s persuasive arguments.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: An antimicrobial composition comprising an antimicrobial nanoparticle having inherent antimicrobial activity in an amount of 1.0 g/mL to 2 g/mL, wherein the antimicrobial nanoparticle comprises an antimicrobial adhesive protein comprising an antibiotic peptide linked to a mussel adhesive protein derivative of which a tyrosine residue in the mussel adhesive protein is modified to a catechol derivative, and a metal capable of coordinating with the mussel adhesive protein derivative, wherein the antimicrobial 
As indicated in the previous office action, the closest art are: Forooshani et al (Journal of Polymer Science Part A, 2016, 55: 9-33, cited in the previous office action) in view of Seo et al (KR-10-2015-0143173, filed with IDS) and Kim et al (US 2016/0376738, cited in the previous office action) and Boyce et al (US Patent No. 6294187, cited in the previous office action) in further view of Bahar et al (Pharmaceuticals, 2013, 6: 1543-1575, cited in the previous office action). Combination of the references teach Mfps, catechol, metal (copper and titanium), and tyrosine of Mfps is modified to 3,4-dihydroxyphenylalanine (DOPA) through post-translational hydroxylation, encapsulated nanoparticles, antibiotic adhesive protein linked to an antimicrobial peptide. The combined references do not teach that the antimicrobial composition comprising an antimicrobial nanoparticle has an inherent antimicrobial activity of in an amount of 1.0 g/mL to 2 g/mL. Figure 13 of instant specification discloses that mAP-cAMP without drugs loaded (mAP-CAMP-NP) shows antibacterial activity (see Figure 13 and paragraph [0112] of instant specification). Combined art do not teach that the nanoparticle without the drug loaded has an inherent antimicrobial activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-8 and 16-18, as set forth in the amendment filed on October 27, 2021, are allowed.


CONCLUSION
Claims 4-8 and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIE HA/Primary Examiner, Art Unit 1654